Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The terms “bottom cover” and “base cover” are both used to refer to the same base assembly element: Paragraph [0007], line 3, states “the bottom cover is connected to the fixing seat”; paragraph [0018], line 4, states “the base cover (15) is connected to the fixing seat”.  For purposes of examination the Examiner will interpret element (15) as “the base cover” which is consistent with the term utilized in claim 4.
Element (20) in paragraph [0017], line 4, is identified both as “a fixing seat” and  “a base seat” and then as “the fixing seat” in line 7.  In paragraph [0018], line 3, the fixing seat is identified as element (14).  For purposes of examination the Examiner will interpret element (20) as “the base seat” and element (14) as “the fixing seat”.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: 
The terms “the bottom cover” and “the base cover” are both used to refer to the same base assembly  element:  line 2, states “base cover” and lines 3-4 state “bottom cover”.  For purposes of examination the Examiner will interpret element (15) as “base cover”.   
Appropriate correction is required.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2018/0325172 A1).  
Regarding claim 1, Zhu discloses an electronic cigarette having a vaporizer assembly (102) (i.e. atomization assembly) with an E-liquid (i.e. smoke material) storage tank top cover (1013) (i.e. filter screen) (Fig. 4, [0031]), a heating element assembly (104) (i.e. heating module) comprising an E-liquid internal wall (1041) (i.e. a container), three heating elements (10431), (10432), (10433), in direct contact with the surface of the internal E-liquid storage medium (1042) ([0038]); an external E-liquid storage medium (1044) (i.e. sleeve), (Fig.4, [0038]); wherein the internal E-liquid storage medium includes porous ceramic materials [0034] (i.e. ceramic core); the heating element assembly (104) is installed on a heating element base (1045) (i.e. support), the three heating elements are connected in parallel ((Fig. 6), [0046]), the E-liquid internal wall (1041) is disposed on a top end of the internal E-liquid storage medium (1042), the E-liquid storage tank top cover (1013) is disposed on a top opening of the E-liquid internal wall (1041) (Fig. 4), wherein a user may turn on one or more heating elements (1043) to adjust the vaporization of the E-liquid by the vaporizer assembly (102) (Abs., [0036]) (i.e. the ceramic core produces heat to heat a smoke material).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2018/0325172 A1) as applied to claim 1 above,  in view of Trzecieski (US 2020/0338282 A1).  

Regarding claims 2 and 4, Zhu discloses all the claim limitations as set forth above.  Zhu further discloses the electrical power supply to the electronic cigarette (10) may include a battery or a rechargeable battery wherein the electronic cigarette (10) is connected to the electrical power supply through a threaded connector, or a multi-threaded connector (Fig. 1, [0049]).  Zhu does not explicitly disclose a base assembly wherein the base assembly comprises a top surface provided with a second threaded hole disposed abreast with a first threaded hole; the atomization assembly and the battery assembly are disposed side by side in the first threaded hole and the second threaded hole of the base assembly. 
However, Trzecieski teaches a vaporization device (100) (i.e. electronic cigarette) comprising a cartridge (200) (i.e. atomization assembly), an energy storage module (128) (i.e. battery) that may be mounted on the assembly support base (114) (i.e. fixing seat) (Fig. 1B, [0077]); the cartridge (200) and the energy storage module (128) are disposed in the assembly support base (114) in the base (104) (i.e. base assembly) side by side (Fig 1B), wherein the cartridge (200) is attached by a cartridge coupling port (106b) (i.e. threaded connection) and the energy storage module (128) may optionally be removable to allow it to be replaced [0082] (i.e. attached by a threaded connection),  a device cover (144) (i.e. base cover), (Fig. 1B, [0057]), a control circuit assembly (120) (i.e. control panel), (Fig. 1B, [0077]), wherein the control circuit assembly (120) is mounted on the assembly support base (114) and the device cover (144) may be fixed to the base (104) and thus enclose the support member (114) (e.g. assembly support base (114)), [0086] (i.e. a pair of screws fixed on the fixing seat such that the base cover is connected to the fixing seat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu to include an assembly support base comprising a circuit control assembly disposed in the assembly support based and an energy storage module that is removably attached  to the assembly support base as taught by Trzecieski and to further modify the energy storage module attachment to include a threaded connection which will result in an electronic cigarette with the vaporizer assembly and an energy storage module assembly disposed side by side in a base and device cover, all detachably connected which will facilitate service maintenance or component replacement of the electronic cigarette by a user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2018/0325172 A1) in view of Trzecieski (US 2020/0338282 A1) as applied to claim 2 above, and further in view of Liu (US 2017/0042228 A1).  
Regarding claim 3, Zhu in view of Trzecieski discloses the all the claim limitations as set forth above.  Zhu in view of Trzecieski further discloses a mouthpiece (1011), a first mouthpiece sealing ring (1014) (Fig. 5, [0031]) (i.e. first seal ring disposed between a bottom end of the mouthpiece and a top end of the glass tube to seal a top opening of the glass tube), an E-liquid storage tank external wall (1022) that may be made of glass [0029]) (i.e. glass tube), and a positive terminal (1037) and a negative terminal (1035) (Fig. 3, [0042]) (i.e. first electrode disposed on a bottom end of the heating module).  Zhu in view of Trzecieski does not explicitly disclose a conduit and a second seal ring wherein the glass tube is disposed on the conduit and the second seal ring is disposed on a bottom end of the conduit to seal a bottom opening of the glass tube.
However, Liu teaches a sealing ring clasp (51) (i.e. conduit), a glass tube (52), and an eleventh sealing ring (47) (i.e. second seal ring) wherein the glass tube is disposed on the sealing ring clasp and the eleventh sealing ring of the glass tube is disposed on a bottom end of the sealing ring clasp to seal a bottom opening of the glass tube (52) (Fig. 4A, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu in view of Trzecieski to include the sealing ring clasp and the glass tube eleventh sealing ring to prevent air leaks on the bottom opening of the glass tube as taught by Liu which results in an  atomization assembly which gives predictable smoking results to the electronic cigarette user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747